KINETICS MUTUAL FUNDS, INC. Kinetics Multi-Disciplinary Fund Advisor Class A (KMDAX) Advisor Class C (KMDCX) Supplement dated November 22, 2013 to the Summary Prospectus, Prospectus and Statement of Additional Information dated April 30, 2013 Effective immediately, Derek Devens has joined Murray Stahl and David Kingsley as Co-Portfolio Managers of the Multi-Disciplinary Portfolio. In connection with this change, the disclosure relating to portfolio managers appearing under the heading “Management” in the Summary Section of the Summary Prospectus and Prospectus for the Kinetics Multi-Disciplinary Fund (the “Fund”) is deleted and replaced with the following: Portfolio Managers.The Multi-Disciplinary Portfolio is managed by an investment team with Mr. Stahl, Mr. Kingsley and Mr. Devens as the Co-Portfolio Managers.Each investment team member serves as a research analyst. Investment team member Primary Title Years of Service with the Fund Peter B. Doyle Investment Team Member 5 Murray Stahl Co-Portfolio Manager 5 David Kingsley Co-Portfolio Manager 5 Derek Devens Co-Portfolio Manager 2 Additionally, (i) the table appearing after the second paragraph under the heading “Members of the Investment Team” in the Prospectus for the Fund and (ii) the information regarding Derek Devens appearing under the heading “Portfolio Managers” in the Statement of Additional Information for the Fund are modified to reflect that Derek Devens serves as Co-Portfolio Manager for the Fund. Questions regarding these changes may be directed to the Fund at (800) 930-3828. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE KINETICS MUTUAL FUNDS, INC. Kinetics Multi-Disciplinary Fund Institutional Class (KMDYX) Supplement dated November 22, 2013 to the Summary Prospectus, Prospectus and Statement of Additional Information dated April 30, 2013 Effective immediately, Derek Devens has joined Murray Stahl and David Kingsley as Co-Portfolio Managers of the Multi-Disciplinary Portfolio. In connection with this change, the disclosure relating to portfolio managers appearing under the heading “Management” in the Summary Section of the Summary Prospectus and Prospectus for the Kinetics Multi-Disciplinary Fund (the “Fund”) is deleted and replaced with the following: Portfolio Managers.The Multi-Disciplinary Portfolio is managed by an investment team with Mr. Stahl, Mr. Kingsley and Mr. Devens as the Co-Portfolio Managers.Each investment team member serves as a research analyst. Investment team member Primary Title Years of Service with the Fund Peter B. Doyle Investment Team Member 5 Murray Stahl Co-Portfolio Manager 5 David Kingsley Co-Portfolio Manager 5 Derek Devens Co-Portfolio Manager 2 Additionally, (i) the table appearing after the second paragraph under the heading “Members of the Investment Team” in the Prospectus for the Fund and (ii) the information regarding Derek Devens appearing under the heading “Portfolio Managers” in the Statement of Additional Information for the Fund are modified to reflect that Derek Devens serves as Co-Portfolio Manager for the Fund. Questions regarding these changes may be directed to the Fund at (800) 930-3828. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE KINETICS MUTUAL FUNDS, INC. Kinetics Multi-Disciplinary Fund No Load Class (KMDNX) Supplement dated November 22, 2013 to the Summary Prospectus, Prospectus and Statement of Additional Information dated April 30, 2013 Effective immediately, Derek Devens has joined Murray Stahl and David Kingsley as Co-Portfolio Managers of the Multi-Disciplinary Portfolio. In connection with this change, the disclosure relating to portfolio managers appearing under the heading “Management” in the Summary Section of the Summary Prospectus and Prospectus for the Kinetics Multi-Disciplinary Fund (the “Fund”) is deleted and replaced with the following: Portfolio Managers.The Multi-Disciplinary Portfolio is managed by an investment team with Mr. Stahl, Mr. Kingsley and Mr. Devens as the Co-Portfolio Managers.Each investment team member serves as a research analyst. Investment team member Primary Title Years of Service with the Fund Peter B. Doyle Investment Team Member 5 Murray Stahl Co-Portfolio Manager 5 David Kingsley Co-Portfolio Manager 5 Derek Devens Co-Portfolio Manager 2 Additionally, (i) the table appearing after the second paragraph under the heading “Members of the Investment Team” in the Prospectus for the Fund and (ii) the information regarding Derek Devens appearing under the heading “Portfolio Managers” in the Statement of Additional Information for the Fund are modified to reflect that Derek Devens serves as Co-Portfolio Manager for the Fund. Questions regarding these changes may be directed to the Fund at (800) 930-3828. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
